DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendments and arguments filed 2/24/2021 with respect to the claim objections have been fully considered and are persuasive. The rejection is withdrawn.
Applicant’s amendments and arguments filed 2/24/2021 with respect to the 35 USC 112(a) and 112(b) rejections have been fully considered and are persuasive. The rejection is withdrawn.
Applicant’s amendments and arguments filed 2/24/2021 with respect to the 35 USC 101 rejections have been fully considered and are persuasive. Applicant’s argues that the steps outlined in the independent claims cannot be accomplished solely by mental steps. Examiner agrees in view of the multiple complex signal processing steps of applying a fourier transform for each, determining a magnitude spectrum of fourier transform, extracting a spectrogram using the magnitude spectrum, creating an artificial crackle comprising a filtered impulse response frame created by filtering a delta function, and calculating a cross-correlation function for each of non-overlapping frames between frames data and artificial crackle. The rejection is withdrawn.
Applicant’s amendments and arguments filed 2/24/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection is withdrawn.


Allowable Subject Matter
Claim(s) 1, 3-9, 11-15, and 17-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 
The closest prior art of record is Wurm et al (US 2013/0060100) (“Wurm”) in view of Lin et al (“WHEEZE RECOGNITION BASED ON 2D BILATERAL FILTERING OF SPECTROGRAM”) (“Lin”) as evidenced by Snyder et al (US 7,463,922) (“Snyder”) and further in view of Suzuki et al (US 2013/0178756) (“Suzuki”) and further in view of Vink et al (US 2014/02571 26) (“Vink”) and further in view of Naves et al (“Classification of lung sounds using higher-order statistics: A divide-and-conquer approach”) (“Naves”) and further in view of Kiyokawa et al (“Auditory Detection of Simulated Crackles in Breath Sounds”) (“Kiyokawa”).
Wurm teaches an analysis of audio respiratory signals with a microphone capturing an audio respiratory signal, calculating an energy or power spectrum of the frequency range during a sound event, extracting a spectrogram from the energy or power spectrum, and evaluating wheeze in view of the extracted spectrogram.
Lin teaches overlapping frame partitioning in reviewing an audio respiratory signal. 
Snyder encourages the application of overlapping frames in a physiological analysis.

Vink teaches that breath sound analysis for wheeze and crackle can be done by the same system.
Naves notes that breath sound data can be analyzed by non-overlapping segments.
Kiyokawa introduces the idea of generating artificial crackles.
Yet their combined efforts do not fairly teach or suggest a detailed analysis of breath sounds of wheeze and crackle with overlapping frames and non-overlapping frames, respectively, where crackle is evaluated in view of a generated crackle and by cross-correlation. While many ideas in the claims were in the prior art, one of ordinary skill in the art would not find it obvious to combine the ideas into a single method and system.
Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791